893 F.2d 1335
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jefferson BURGESS, Defendant-Appellant.
No. 89-2168.
United States Court of Appeals, Sixth Circuit.
Jan. 9, 1990.

Before BOYCE F. MARTIN, Jr. and WELLFORD, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Defendant Jefferson Burgess appeals the district court's order denying reconsideration of its order setting pretrial bond at $100,000.  This matter is scheduled for trial commencing on January 16, 1990.


2
Upon review of the relevant documents, we conclude that the district court did not err in denying reconsideration of the terms of release.  See 18 U.S.C. Sec. 3142(e);  United States v. Salerno, --- U.S. ----, 107 S.Ct. 2095 (1987);  United States v. Hazime, 762 F.2d 34 (6th Cir.1985).  Accordingly, the district court's order is affirmed.